PER CURIAM:
Eric Joseph DePaola appeals the district court’s orders granting the Defendants summary judgment in part on his 42 U.S.C. § 1983 (2006) complaint and entering judgment pursuant to the jury’s verdict in favor of the Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court, DePaola v. Taylor, No. 7:10-cv-00398-SGW-PMS (WD.Va. Nov. 18, 2011), and deny DePaola’s motion for production of a transcript at the Government’s expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.